Title: To George Washington from Samuel Vaughan, 4 November 1788
From: Vaughan, Samuel
To: Washington, George



Dear Sir,
Jamaica 4th November 1788

I have lately bought two proof Jack Asses for breeding Mules on the Pen, one of which tho small, cost two Years since 150£.
As Your Excellency has two Jack Asses, perhaps superiour to

any out of old Spain, I would propose Your procuring fifty she Asses of the largest that can be had, to raise that Specia, as You would have purchasers come to your door for such superiority. Mr Tharp is going to send a ship to Marselles on purpose to endeavour to procure one or two, but I doubt his success.
I recomend this not so much from lucrative motives, as from the unspeakable utility it would be to the West India Planters in general, who stand in great nead of many Mules, the chief supply of which have been purchased of the Spaniards at the price of 20£ & upwards—tho of an inferiour sort. Mr Wedderbourn, (who will wait upon Your Excellency, and who is Attorney for a great number of Sugar Estates[)], can give You full information of any thing relative to this Island.
I hourly expect a number of She Asses from London for the above purpose. Should the English Asses be superiour to those on the Continent, if You write to Saml Vaughan and Son in London, the House will take a pleasure in-executing any Commands from Your Excellency.
I rejoice to hear the Congress are to meet the first Wednesday in March, at New York. The World looks up to You Sir, with anxious expectations of Your presiding there, to put a finishing hand to a Constitution for settling the unalienable Rights of the People on a lasting foundation, for promoting the united and durable happiness of a great Empire. I beg my respectful compliments to Mrs Washington, the Major & family, being with the utmost esteem respect & regard, Dear Sir, Your obedt & most hble Servt

Saml Vaughan

